Affirmed and Opinion filed June 12, 2003








Affirmed and Opinion filed June 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01105-CR
____________
 
VERNON LEE GAGE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 177th District court
Harris County, Texas
Trial
Court Cause No. 674,363
 

 
M
E M O R A N D U M   O P I N I O N
On January 31, 1994, appellant entered a negotiated plea of nolo contendere to the offense of
indecency with a child.  Punishment as
assessed at ten years= deferred adjudication and a $1,500 fine.  The State filed a motion to adjudicate guilt
on August 1, 2002.  Appellant entered a
plea of true to the allegations in the motion, and pursuant to a plea bargain
agreement, the trial court adjudicated his guilt and sentenced him to
confinement for three years in the Institutional Division of the Texas
Department of Criminal Justice. 
Appellant filed a pro se notice of appeal.




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 12, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman. 
Do Not Publish C Tex. R.
App. P. 47.2(b).